787 N.W.2d 508 (2010)
Ron DEXTROM, Kevin Heitger, Cory Danford, Aimee Danford, Barbara Hofstra, Jack Kimble, Robert James Lohman, Steven McCormick, Mark McGuckin, Diane McGuckin, William Mead, Shirley Mead, Laura Smith, Edward Brickheimer, Norma Brickheimer, Justin Paquette, Tamara Paquette, Gerald K. Root, Janice M. Root, Kenneth Boisseau, Christine Boisseau, David E. Johnson, Karin U. Johnson, Daniel P. Birgy, Doreen *509 Marie Birgy, Eric Birdsall, Judith Birdsall, Richard Anstett, Barbara Anstett, Hal Hagadorn, Barbara Hagadorn, Suzanne Boerma, Philip Boerma, Jr., Carl A. Phillips, Tina C. Phillips, Charles McGaha, Joyce McGaha, Rita McNamara, Jonathon Bennett, Daniel A. Sutton, Beverly J. Sutton, Kimberly Sullivan, Linda Mohler, Walter Mohler, Guy Mocaby, Jill Mocaby, Larry Washburn, Deborah Washburn, Richard A. Pilon, Sally E. Pilon, Jonathon Pike, Terry Summerlee, Becky Summerlee, Ramey Roose, and Laura S. Heitger, Plaintiffs-Appellees, and
Tony Cassone, Donota Cassone, Roger Grames, Elizabeth Ann Grames, Joel M. Yonkman, Rebecca F. Yonkman, Craig Haney, Jill Haney, Johna A. Winchester, Doreen M. Winchester, Sabrina C. Lester, Anthony Vanhee, Margaret Yanhee, Marianne Allison Howes, Donald Bigger, Scott Haranda, Matthew J. Clark, Betty L. Clark, Joe F. Burlson, Cheryl N. Burlson, Michael B. Jones, Brian Sullivan, Robert Blackledge, Rachelle Blackledge, Paul E. Conner, Terry L. Conner, Albert Williams, and Frances Williams, Plaintiffs-Appellees,
v.
WEXFORD COUNTY, Wexford County Landfill, and Wexford County Department of Public Works, Defendants-Appellants.
Docket No. 140960. COA No. 281020.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the March 9, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).